Citation Nr: 0206473	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  94-22 242	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1961 to 
September 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1993 rating 
decision by the RO which denied a TDIU rating.

In June 1996 and May 2001, the Board remanded the claim for a 
TDIU rating to the RO for further development.


FINDINGS OF FACT

The veteran's service-connected disabilities do not prevent 
him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By a November 1977 rating decision, the veteran was awarded 
service connection for degenerative arthritis of the dorsal 
spine and assigned a noncompensable rating, effective from 
July 1977.  Effective from August 1987, his service-connected 
dorsal spine disorder was assigned a 10 percent rating.

In June 1992, the veteran submitted a statement indicating 
that he had worked as a painter until 1987.  He reported that 
since that time he had been unemployed due to a back 
condition.  He stated that he had odd jobs from time to time, 
but that he was unable to hold down a full-time job.  He 
reported having difficulty with bending, walking long 
distances, and sitting for long periods of time.

VA outpatient treatment reports covering the period of 1987 
to 1992 were obtained in connection with the veteran's claim.  
Most of the reports pertained to disabilities for which the 
veteran was not service-connected; however, a few of the 
reports show that he was treated for his service-connected 
back disorder.  In 1987, he was treated for pain in the mid 
thoracic region of the back.  At that time, the veteran gave 
a history of sustaining a twisting injury while painting a 
chimney a few days prior to his office visit.  Reports in 
1988 continued to show treatment for back pain.  The 
diagnosis was degenerative joint disease of the thoracic 
spine.  In 1992, the veteran complained of back pain.  Status 
post compression fracture of the thoracic spine and 
degenerative joint disease of the low back was diagnosed.

The veteran underwent VA examination in August 1992.  On 
examination, the veteran complained of back pain.  Status 
post injury of the mid back interscapular spine, status post 
injury of the low back, degenerative arthritis of the 
lumbarsacral and thoracic spine, and compression fracture of 
the thoracic spine were diagnosed.  

In September 1992, the veteran submitted VA Form 21-8940, 
Veteran's Application for Compensation Based on 
Unemployability.  On his application, the veteran claimed 
that his service-connected back disorder prevented him from 
securing or following any substantially gainful occupation.  
The veteran reported being a painter for various companies 
between 1976 to 1987.  He indicated that he stopped working 
in 1987 due to his service-connected back disorder.  The 
veteran related that he had a B.A. degree in English.

In an August 1995 statement, the veteran related that he was 
in an automobile accident and sustained further injury to his 
dorsal spine.  He submitted medical evidence verifying his 
statement.  In this regard, a January 1995 medical report 
shows that the veteran injured his low and mid back in a 
automobile accident.  X-rays of the thoracic and lumbar 
spinous processes failed to demonstrate any acute fracture.  
The examiner diagnosed motor vehicle accident and lumbar 
paraspinous spasm.  In February 1995, the veteran continued 
to be treated for back complaints involving the lumbar and 
thoracic segments.

January and February 1997 VA examination reports reveal that 
the veteran was doing work as a caretaker and that such 
position provided him with housing.  The veteran complained 
of back pain.  He stated that he was limited to walking 15 to 
20 minutes at a time due to back pain.  He stated that he 
also had pain with prolonged standing.

In March 1998, the RO contacted the veteran and requested 
that he provide information regarding the fair value of the 
room and board he was provided in return for his services as 
a caretaker.  He was also asked how long he had been working 
in such an arrangement.  The veteran responded to the RO's 
letter in November 1998.  The veteran stated that he was 
employed in Oregon as a caregiver from April 1995 to February 
1998.  He stated that his room was valued as $300 per month, 
food was $250 per month, firewood was $100 per month and 
propane for cooking approximately $10 a month.  He related 
that he began living in Hawaii in February 1998.

The RO received VA Form 21-0515-1, Improved Pension 
Eligibility Verification Report (veteran with no dependents) 
dated in May 1999.  On this form, the veteran indicated that 
from 1996 to 1999, he was provided housing in exchange for 
the work he provided.  

In May 1999, the RO granted the veteran nonservice-connected 
pension.  The RO determined that the veteran's nonservice-
connected disabilities (dental trauma, degenerative disc 
disease of the lumbar spine, coronary artery disease with 
angina, prolapsed rectum, degenerative joint disease of the 
left him, hemorrhoids and sigmoid diverticulosis) resulted in 
a combined disability rating of 80 percent.  The RO concluded 
that the veteran was unable to secure and follow a 
substantially gainful occupation due to disability.

In a June 1999 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine due to aggravation from the service-connected dorsal 
spine disability, and assigned a 10 percent rating, effective 
from May 1996.  The RO also granted service connection for 
chronic muscular strain of the dorsal spine with 
developmental and degenerative instability, due to 
aggravation from the service-connected dorsal spine 
disability, and assigned a 10 percent rating, effective from 
May 1996.  The 10 percent rating for the service-connected 
dorsal spine injury was continued.

The veteran, in a statement dated in December 1999, related 
that his service-connected back disorder caused pain and that 
he was unable to stand or sit without resting his back.  He 
reported that consequently his service-connected back 
disorder limited his ability to work.

The veteran and his representative had a conference with an 
RO decision review officer in February 2000.  The conference 
report shows that the veteran reported that he was not 
currently receiving treatment for his back disorders.  He 
stated that he had daily back pain for which he took 
Ibuprofen.  He related that he had difficulty sitting 
straight and that he avoided strenuous recreational activity.  
He stated he worked in the construction field until 1987 and 
that he discontinued such work due to his back difficulties.

The veteran reported to VA examination in May 2000 for 
evaluation of his service-connected back disorder.  At the 
examination, the veteran complained of having back pain.  He 
stated that standing and walking aggravated his pain.  He 
reported that he could only walk two or three blocks before 
he had to stop and rest before continuing.  He related that 
he worked regularly as a reception clerk at a hotel.  He 
reported that he used a special chair and was able to get 
through an 8 hour workday.  The examiner diagnosed increased 
thoracic kyphosis secondary to wedging of thoracic vertebrae.  
The examiner stated that this appeared to be developmental in 
nature and not secondary to trauma or compression fractures.  
The examiner also diagnosed lumbosacral strain with mild 
lumbar spondylosis.  According to the examiner, there was no 
evidence of radiculopathy or neurological deficit.

The veteran submitted a statement dated in July 2000 to the 
effect that he worked in exchange for rent.  The veteran's 
employer completed a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
dated in October 2000.  The veteran's employer stated that 
the veteran began employment with his hotel in June 1999 and 
that he worked 32 hours a week.  The employer stated that the 
veteran worked in exchange for rent which was equivalent to 
$400 a month.  The employer related that the veteran worked 
the front desk during the graveyard shift and that such shift 
involved less movements.  The employer indicated that the 
veteran was given this shift as a way to accommodate his back 
disorder. 

In May 2001, the Board denied ratings in excess of 10 percent 
for the service-connected status post injury, dorsal spine 
with degenerative changes and for degenerative disc disease 
of the lumbosacral spine.  The Board remanded the claim for a 
TDIU rating for further development.

The RO issued a June 2001 letter to the veteran informing him 
of the Veterans Claims Assistance Act of 2000 (VCAA).

In October 2001, the RO received VA Vocational Rehabilitation 
records.  An April 2001 counseling report shows that in 
January 2001, the veteran applied for VA Vocational 
Rehabilitation.  A March 2001 report from a vocational 
counselor reveals information regarding the veteran's work 
history and medical problems.  With respect to the veteran's 
work history, the report shows that the veteran was a radar 
tech while in the Air Force.  Post service, the veteran was 
noted to have various jobs.  From 1969 to 1976, he was a 
shipping clerk at a camera warehouse, from 1976 to 1987, he 
was a painter/construction worker for various employers, and 
from 1998 to 2000, he was a desk clerk.  He stated that as a 
desk clerk he answered phones, made reservations, and checked 
guest in and out.  He reported being provided housing in 
exchange for work.  He stated that his position ended for the 
purpose of obtaining better accommodations.  He continued to 
work as a hotel desk clerk in 2000, however, he worked for a 
different hotel.  He performed the same duties as his prior 
desk clerk position.  He also reported that he provided 
information and supervised maintenance/housekeeping staff.  
As with his last position, he stated that he worked in 
exchange for housing.  

With respect to his economic status, the veteran disclosed 
that he received $295 in monthly VA benefits and that he 
worked in exchange for his monthly rent which he equated to 
be $900 per month.  He reported that he worked 48 hours per 
week.

Regarding his education and training, the veteran reported 
that he earned a Bachelor of Arts Degree in English from 
Tarleton State College.  He stated that he completed a minor 
in speech.  He also reported that he completed coursework at 
Monterey Peninsula College under Chapter 34 benefits.

The veteran stated that he experienced discomfort as a result 
of degenerative arthritis of the spine, high cholesterol, a 
heart condition and prolapsed hemorrhoids.  He stated that he 
experienced back and rectum pain following prolonged standing 
and walking.  He stated he was fatigued during physical 
exertion.  He indicated that lifting and carrying caused pain 
in his chest.  He stated that his job required him to do 
wake-up calls for hotel guest and gather sheets and towels, 
requiring him to walk extensively, including up and down 
stairs on a regular basis.  The veteran reported that he 
walked 5 blocks to and from work, which caused discomfort.  
He reported that work as a painter caused pain and aggravated 
his back.

During the interview, the veteran was found to exhibit low 
self-esteem during the meeting as evidence by some of his 
statements.  He indicated he felt compelled to find manual 
labor work despite having a degree.  He stated that the his 
studio apartment was worth approximately $900 a month and 
that when he broke it down he was making minimum wage.

The counselor stated that the veteran lacked skills, training 
and education to perform more appropriate employment.  It was 
reported that based upon his work experience, the veteran was 
relegated to entry-level positions and that such positions 
would be counterproductive to the veteran's service-connected 
disorders.  The veteran stated that he was no longer able to 
perform physical tasks required in the construction and 
painting field.  He also stated he could no longer perform 
the physical tasks required in his current position.

The veteran stated that he felt that due to his disabilities, 
he may be unemployable.  He felt that he would be less 
productive than other employees and that employers would not 
hire him.  Although he felt he was limited, he indicated he 
was lucky to have his current position.

The veteran reported that he interacted well with guests and 
was especially skilled with working the night clientele at 
the hotel.  He provided customer service and displayed a 
positive attitude.  He instructed other employees and 
coordinated and delegated services.  He also supervised and 
problem solved.

The veteran expressed interest in obtaining a job involving 
working with computers.  It was suggested that assistance be 
given in finding the veteran employment that pays a monetary 
compensation with increased earnings and retirement planning.  
It was also suggested that the veteran be assisted in 
obtaining short term computer training to enhance his 
clerical skills.  It was felt that completion of such 
training would provide increased income opportunities for 
career development in a specific field.

The vocational counselor's conclusion was that 1) the veteran 
had an impairment to employment; 2) his service-connected 
disability materially contributed to this impairment; 3) the 
veteran had not overcome the effects of the impairment to 
employability; 4) the veteran had an employment handicap; 5) 
the veteran had a serious employment handicap; and 6) 
achievement of the current vocational goal was reasonably 
feasible.

The counselor stated that the veteran related that his 
service-connected disability was greatly impacted by the 
civilian work duties that he previously performed and that he 
now performs.  He related that his current position required 
walking and stair climbing.  He stated that his service-
connected disorders were aggravated on a daily basis and he 
managed the pain with medication, and a Tens unit.  The 
counselor stated that the veteran currently worked in a 
rather difficult situation in terms of the physical tasks he 
performed, as well as working 6 days a week as a night hotel 
clerk.  The counselor also stated that the veteran was not 
paid a wage and thus an employment handicap existed.  
Further, the counselor stated that it appeared that a serious 
handicap existed based upon the veteran possible having an 
unidentified medical condition (the veteran was noted to be 
pale).  The counselor stated that the veteran may require a 
number of supportive service to become rehabilitated.  The 
counselor noted that the veteran had customer service skills 
and limited computer operation skills based on his job as 
hotel clerk.

It was recommended that the veteran be provided assistance in 
securing more suitable employment.  It was suggested that he 
be assisted in finding employment as a hotel desk clerk or 
office clerk where walking and climbing were not required.  
The veteran identified administrative clerk as a vocational 
goal.  The counselor stated that although the veteran's 
knowledge of computer careers was limited, the veteran seemed 
to have selected a suitable vocational goal for himself.

II.  VCAA

Initially, the Board notes that during the pendency of the 
appeal the Veterans' Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided Statements and Supplemental Statements of the 
Case, including a Statement of the Case dated April 1994, 
Supplemental Statements of the Case dated in June 1999, 
November 2000, and December 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this appeal, 
including those dated in August 1992, January and February 
1997, and May 2000.  The Board is unaware of any additional 
evidence that may be pertinent to this appeal.  In this 
context, the Board observes that, in a March 2001 statement, 
the veteran indicated that he had been treated for his 
service-connected spinal disabilities at a VA Outpatient 
Clinic in Honolulu, HI.  However, upon review of that 
statement in conjunction with the information of record, it 
is apparent that the veteran is referring to the report of VA 
examination of the spine (cervical, thoracic, and lumbar) 
that was conducted at the Honolulu VA Clinic on May 4, 2000.  
Since this VA examination report has already been obtained 
and associated with the claims file, the veteran has not 
alleged (nor does the record reflect) that there is any 
outstanding evidence that could be obtained to support his 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).

The veteran is service connected for residuals of a dorsal 
spine injury (rated 10 percent), for degenerative disc 
disease of the lumbosacral spine due to aggravation from the 
service-connected dorsal spine disorder (rated 10 percent), 
and for chronic muscular strain of the dorsal spine with 
developmental and degenerative instability, due to 
aggravation from the service-connected dorsal spine (rated 10 
percent).  The combined rating, under the combined ratings 
table of 38 C.F.R. § 4.25 is 30 percent.  Therefore, the 
veteran does not meet the percentage requirements of 38 
C.F.R. § 4.16(a), for consideration for a total 
unemployability rating on a schedular basis.  Nonetheless, a 
TDIU rating may be awarded if it is determined that the 
veteran is unemployable due to service-connected 
disabilities.  38 C.F.R. § 4.16(b).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The veteran contends that he is entitled to a TDIU rating as 
a result of his service-connected back disabilities.  He 
argues that his service-connected back disorders limits his 
ability to work.  A review of the veteran's work history 
reveals that from 1969 to 1976, he was a shipping clerk, and 
from 1976 to 1987, he worked as a painter.  He claims that he 
stopped painting due to his back disorder.  He reports that 
after his painting job he worked at odd jobs.  He related 
that from 1995 to 1998, he worked as a caregiver and that 
such employment was in exchange for housing.  From 1999 to 
the present, he reported working as a hotel desk clerk in 
exchange for housing.  He reported working from 32 hours to 
48 hours in these positions. 

With respect to the veteran's educational background, the 
record shows that the veteran has a B.A. degree in English 
and that he completed a minor in speech.  

In the instant case, the record shows that the veteran is 
currently employed and works approximately 48 hours a week in 
exchange for housing.  The least amount of hours the veteran 
reported working was 32 hours a week.  During the course of 
the appeal, the veteran has consistently reported that he 
worked in exchange for housing.  In 1998, he stated that his 
housing and other non-monetary benefits were equivalent to 
$660 per month, and; in 2000 the veteran's employer stated 
that from June 1999 to October 2000, the veteran worked in 
exchange for rent which was valued to be $400 per month.  In 
2000 and 2001, the veteran stated that his housing was 
estimated to be $900 per month and that such was provided in 
exchange for work.  The poverty threshold from 1998 for one 
person was $8316, in 1999, it was $8501, in 2000 it was $8794 
and in 2001 it was $9214 (See U.S. Department of Commerce, 
Bureau of the Census).  When his benefits were converted to a 
yearly income, the veteran's arrangement of working in 
exchange for housing placed him below the poverty threshold 
at times.  As previously noted, marginal employment generally 
shall be deemed to exist when a veteran's earned income does 
not exceed the amount established by the U. S. Department of 
Commerce, Bureau of Census, as the poverty threshold for one 
person.  VA regulation provides that marginal employment 
shall not be considered substantially gainful employment.  

While it appears that the veteran had only marginal 
employment for certain periods during his appeal, the 
determinative issue remains whether the veteran is able to 
secure or follow a substantially gainful occupation.  There 
is no indication in the record that the veteran is unable to 
secure or follow a substantially gainful occupation.  In 
fact, the record is replete with evidence indicating that the 
veteran is fully capable of obtaining and following a 
substantially gainful occupations.  Although the veteran's 
service-connected back disorder may prevent him from 
performing his past position as a painter or as a 
construction worker, the evidence tends to support a finding 
that the veteran is capable of obtaining and following a wide 
variety of sedentary occupations.  For many years, the 
veteran has worked and continues to work as a hotel desk 
clerk.  He has no difficulty with most of the duties 
associated with this position.  He is able to answer phones, 
make reservations, and supervise maintenance/housekeeping 
staff.  When examined in May 2000, the veteran stated that he 
used a special chair at work and that he was able to get 
through an eight-hour day.  In 2001, the only difficulty the 
veteran described as it pertained to his job involved him 
gathering sheets and towels for guest.  He stated that this 
duty required him to walk extensively, causing discomfort.  
While this one aspect of his employment causes some 
discomfort, overall the veteran is able to function well in 
his current position.  He stated that he managed his pain 
with medication and a Tens unit.  The veteran has stated 
during a vocational counseling session that he interacted 
well with guest and was especially skilled with working with 
the night clientele at the hotel.  He stated that he provided 
customer service and displayed a positive attitude.  He 
related that he instructed other employees and coordinated 
and delegated services.  He reported that he also supervised 
others and problem solved.  The skills used in his current 
position can easily be transferred to a position which would 
not be considered marginal employment.

Vocational rehabilitation records reveal that the veteran 
expressed an interest in obtaining a position which involved 
working with computers.  The vocational counselor reported 
that the achievement of the veteran's vocational goal was 
reasonably feasible and that he should be assisted in 
obtaining short-term computer training to enhance his 
clerical skills.  The counselor did not opine that the 
veteran was unemployable, but rather suggested, in essence, 
that the veteran be provided assistance in securing 
employment which did not require a lot of walking, stair 
climbing or manual labor.  While a VA vocational counselor 
states that the veteran had an employment handicap, such 
statement was based on the veteran not being paid a wage for 
his employment and based upon an unidentified medical 
condition (the counselor noted that the veteran was pale).  
The counselor did not opine that the veteran's service-
connected back disorders prevented him from engaging in all 
forms of employment.  In fact, it was his opinion that the 
veteran could perform a job which did not require manual 
labor.

The evidence, including reports from the VA Vocational 
Rehabilitation Program, fails to show that the veteran is 
unable to secure or follow a substantially gainful 
occupation.  The mere fact that the veteran has negotiated 
agreements with employers to work for housing instead of 
receiving a salary, which would amount to more than marginal 
employment, cannot be used as the basis to support an award 
of a TDIU rating.  As previously mentioned, the determinative 
issue is whether the veteran is able to secure or follow a 
substantially gainful occupation.  Moreover, the fact that 
the veteran may have difficulty obtaining employment which is 
more than marginal is of no significance; especially in light 
of the fact that the evidence overwhelmingly show that the 
veteran is capable of performing the physical and mental acts 
required in a variety of sedentary positions.

The Board finds that while the veteran may have problems 
performing a job which would require him to stand or sit for 
long periods of time, there is no evidence showing he is 
prevented from engaging in all forms of substantially gainful 
employment.  In this regard, the Board finds there are a 
number of sedentary jobs for which he could perform given his 
work experience and educational background.  Such finding is 
supported by the vocational rehabilitation counselor's 
assessment that the veteran's goal of wanting to work in the 
computer field was feasible.

A review of the evidence shows that his back disorders are no 
more than 30 percent disabling and manifested by subjective 
complaints of pain, and limitation of motion.  Although the 
veteran complains that his service-connected back disorders 
interferes with his ability to work, no competent medical 
evidence has been submitted to show that such conditions 
alone prevent him from securing and engaging in substantially 
gainful employment.  

As an aside, the Board notes that the RO awarded a permanent 
and total rating for nonservice-connected pension purposes 
based on a finding that the veteran was unemployable.  The 
Board is not bound by the RO's finding.  The Board makes its 
own findings of facts.  In the instant case, the Board has 
found that the evidence of record does not reflect that the 
veteran is unemployable due solely to his service-connected 
disabilities, and; as discussed in detail above, the Board 
has supplied significant reasons and basis for such findings.

The Board concludes that, despite some limitations imposed by 
service-connected back disabilities, the veteran is fully 
cable of performing the physical and mental acts required for 
gainful employment.  His B.A. degree, and years of employment 
in a variety of areas provide ample experience which could be 
used in a number of positions.  Thus, under the circumstances 
of the instant case, there is nothing in the record which 
takes the veteran's case outside of the norm of similarly 
situated veterans with a similar disability rating.  
Consequently, the Board determines that the weight of the 
evidence demonstrates that the veteran's service-connected 
disabilities do not prevent him from securing or following a 
substantially gainful occupation.  The preponderance of the 
evidence is against the claim for a TDIU rating.  Thus, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The claim for a TDIU rating is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

